DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2016/0130732 A1).

Regarding claim 1, Suzuki meets the claimed apparatus for manufacturing carbon fiber by using microwaves,  the apparatus comprising: a heat treatment furnace (oxidization furnace 3, Fig, 1, [0058])  which stabilizes a precursor; (Examiner notes the apparatus of Suzuki is capable of stabilizing precursor and the instant specification defines oxidation to stabilize the precursor, see [0027]) and 
a carbonization furnace (second  carbonization furnace 17, [0060]) which is positioned at one side of the heat treatment furnace (Fig. 1) and carbonizes the stabilized precursor, ([0060]) second carbonization furnace 17, shown in Fig. 3 includes heating means that where plasma 105 is generated with a microwave output of 3.0 kW,  Fig. 3, [0116], [0129]) 

Regarding claim 2, Suzuki meets the claimed wherein the carbonization furnace includes: a main body; (body 103, Fig. 3) a micro emitting unit (Magnetron 107, Fig. 3) which is positioned inside or outside the main body, and emits microwaves to the stabilized precursor; (where plasma 105 is generated with a microwave output of 3.0 kW,  Fig. 3, [0116], [0129]) and a heating body (inner portion of furnace body 103, [0116]) which is positioned inside the main body and is heated by the microwaves. (Suzuki teaches plasma irradiation apparatus 107 enables irradiation with plasma 105 from an upper portion to an inner portion of the furnace body 103, where the plasma is created by microwaves, see [0116], [0129]. Thus the apparatus of Suzuki meets the claimed apparatus, as understood by [0034] of the instant specification to disclose a heating body 23 to simply be the interior of the furnace 20.) 


Regarding claim 4, Suzuki meets the claimed wherein one or more carbonization furnaces are positioned at one side of the heat treatment furnace. (Suzuki teaches carbonization furnaces 15 and 17, Fig. 1)

Regarding claim 5, Suzuki meets the claimed, wherein further comprising a continuous process is performed by rollers (Rollers 23 are provided outside the second carbonization furnace 17 at its exit, see [0064], Fig. 1) positioned at one side and the other opposing side of (a nip roller 21 is provided between the first carbonization furnace 15 and the second carbonization furnace 17, [0102]).

Regarding claim 6, Suzuki meets the claimed wherein the carbonization furnace is configured to produce has a carbonization temperature of 400°C to 1,500C. (900 degree C to 1,500 degree C, [0029]) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2016/0130732 A1).
Regarding claim 3, Suzuki does not explicitly teach wherein the heating body occupies 0.1% to 5% of a volume of the main body.
Suzuki teaches an inner portion of the furnace body 103, where the plasma is created by microwaves, see [0116], [0129]. Thus the apparatus of Suzuki meets the claimed apparatus, as understood by [0034] of the instant specification to disclose a heating body 23 to simply be the interior of the furnace 20.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

It would have been obvious to one of ordinary skill in the art before the effective filing date to vary the percentage volume of the body that is the inner furnace body of Suzuki to achieve the claims 0.1% to 5% in order to ensure the product is rapidly and uniformly heated in an inert gas atmosphere within the furnace, [0097].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744